PER CURIAM.
Appeal from a decision of the Patent Office refusing to register as a trade-mark for hot-water bottles, ice bags, and certain other hospital supplies, a shield bearing the word “Efficiency” in ordinary block type; the ground of the decision being that the mark is descriptive.
We are constrained to hold that this case is controlled by our decision in Re Crosby Steam Gage & Valve Co., 47 App. D. C. 382, in which it was ruled that the words “High Efficiency” were not register-, able as a trade-mark for safety relief valves, because “more descriptive than suggestive.”
Accordingly the decision is affirmed.